DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 and 16-21 are under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sheet forming device” in claim 11; “slitting device” in claim 11 and “lift prevention mechanism” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim  1-2, 4-6, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 5,388,489 (DAYLEY)  in view of States Patent No. 6,058,823 (MICHOUD), FR2230294  and United States Patent Application Publication No. 2012/0058213 (LINDEE).  
Claim 1 recites a system for forming an edible food product comprising: an ultrasonically activated rotary wheel that includes one or more cutting tools disposed on the outer surface of the rotary wheel;
a conveying element that moves a food product in relation to the rotary wheel; and a movable backing plate disposed beneath the surface of the conveying element and beneath an approximate center of mass of the rotary wheel,
whereby, as the rotary wheel rotates, the one or more cutting tools of the rotary wheel contact the food product and the conveying element at the approximate location of the movable backing plate; and; and,
wherein the rotary wheel includes one or more ventilation channels that are routed and adapted to allow a pressurized gas to flow between a gas source and the cutting tools to aid in ejection of the food product from the cutting tools, the gas source being in communication with one or more sensors adapted to detect whether the food product has been properly ejected from the cutting tool.
As to claim 1, DAYLEY teaches a dough-processing system for dividing dough. 
The system uses an activated rotary wheel that includes one or more cutting tools disposed on the outer surface of the rotary wheel. Fig 3 is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A conveying element that moves the food product in relation to the rotary wheel is disclosed in the form of a conveyor 22 at col. 3, lines 28-36.
It is also noted that the cutting need only occur at the approximate location of the vertically moving backing plate. 
The rotary wheel rotate and the one or more cutting tools of the rotary wheel contact a food dough product (col. 3, lines 27-30).
DAYLEY does not disclose ultrasonically vibrating the cutting means, a vertically moving backing plate or ventilation channels, as claimed. 
MICHOUD discloses a system for forming an edible food product comprising an ultrasonically activated rotary wheel that includes a cutting disk (Fig. 1, disk 5; col. 5, lines 60-65); a conveying element in the form of a conveyor (see Fig. 1, reference numeral 3; col. 5, lines 55-60) that moves a food product in relation to the rotary wheel. MICHOUD teaches an independent conveyor belt with (i) an outer surface that is smooth so that the food product adheres to the surface and/or (ii) widths that are narrower than the widest point of the one or more cutting tools (see Fig 1, reference numeral 3; col. 5, lines 48-52). This allows cutting in a clean manner with an improved speed (col. 1, lines 26-40).  This allows one to cut the product while hot and maintain a high level cleanliness (col. 3, lines 22-30). 
Thus, it would have been obvious to one skilled in the art to ultrasonically vibrate the cutters of DAYLEY to cut the product in a clean manner with an improved speed, and/or while hot and maintaining a high level cleanliness.
Neither DAYLEY nor MICHOUD teach a vertically moving backing plate.
FR2230294 teaches that a backing plate with vertical movement between blade and support plate during slicing obviates possible tearing of the product (abstract).  In this regard, FR2230924 teaches that it would be obvious to move the blade mount or the backing plate vertically as both would result in the beneficial relative vertical position change that helps control and prevent tearing of the product. 
Thus, it would have been obvious to one skilled in the art to provide a vertically moving backing plate under the surface of the conveyor and beneath the cutter in the above-references as to allow one to help control and support the cut to prevent tearing.  
The above-identified references do not teach the ventilation channels. 
 LINDEE teaches a process of forming/cutting food products with molds/cuts at a high speed [0015].  The process involves using air via ventilation channels in the form of an air knife [0249-251]. LINDEE teaches an air it pact system or “air knife’ system 5000 as illustrated in FIG. 57D comprises an elongated air nozzle or air knife 5030 mounted to the mandrel 5010 of the rotary mold cylinder [0249-251]. The air knife 5030 is secured to a support bracket 5020 by at least one bolt 502.1a. Bolt 5021b secures the support bracket 5020 to the mandrel 5010. As illustrated in FIG. 58, the air knife 5030 comprises two members 5032 and 5031 connected to each other by way of screws, such as Screw 5033. The air knife has an inlet member 5031 which houses an inlet 5050 to receive a source of pressurized airflow. The air knife has a nozzle member 5032 which when dispose in contact against the inlet member 5031, forms a longitudinally slotted nozzle 5060 for at least a portion of the length of the air knife 5030 [0249-251].
In addition, a smart tagging system/sensor [0030] can be used to ensure that the correct mold are being used and the product is being consistently removed [0226].
Thus, LINDEE teaches ventilation channels that are routed and adapted to allow a pressurized gas to flow between a gas source and the cutting tools to aid in ejection of the food product from the cutting tools, the gas source being in communication with one or more sensors adapted to detect whether the food product has been properly ejected from the cutting tool.
It would have been obvious to one skilled in the art combine LINDEE with DAYLEY, as LINDEE teaches that allows the process to be operated at high speeds. 

Claim 2 recites one or more cutting tools of the rotary wheel each include (i) a contoured surface for three dimensional molding of the food product and/or (ii) edges that are beveled.
DAYLEY teaches the use of cutting tools disposed on the outer surface of the rotary wheel with a contoured surface for three dimensional molding of the food product (see Fig 3 above).

Claim 4 recites rotary wheel is coupled to an ultrasonic generator.
MICHOUD discloses a system for forming an edible food product comprising an ultrasonically activated rotary wheel that includes a cutting disk (Fig. 1, disk 5; col. 5, lines 60-65).  It would have been obvious to one skilled in the art to ultrasonically vibrate the cutters of DAYLEY to cut the product in a clean manner with an improved speed, and/or while hot and maintaining a high level cleanliness.

Claim 5 recites that the ultrasonic generator causes only a subset of the parts that compose the rotary wheel to vibrate at an ultrasonic frequency.
Claim 6 recites that the ultrasonic generator causes all of the parts that compose the rotary wheel to vibrate at an ultrasonic frequency.
As to claims 5-6, MICHOUD teaches an ultrasonic generator (col. 9, lines 45-55) that allows one to direct where the excitation of the wheels/disks occurs (col. 9, lines 45-55).  Thus, one skilled in the art would be able to apply the vibrations to the all of the rotary wheel or a subset of parts.  This allows one skilled in the art to better control the type of cut. 

Claim 8 recites that the rotary wheel includes one or more ventilation channels comprising at least one area of discontinuity in a cutting edge of the one or more cutting tools. 
LINDEE teaches in FIG. 58 that the air knife 5030 comprises two members 5032 and 5031 connected to each other by way of screws such as screw 5033. The air knife has an inlet member 5031 (i.e., a discontinuity) which houses an inlet 5050 to receive a source of pressurized air flow [0249-251].  It would have been obvious to include a discontinuity on the cutters of DAYLEY to allow entry of the air. As noted above, LINDEE teaches ventilation channels that are routed and adapted to allow a pressurized gas to flow between a gas source and the cutting tools to aid in ejection of the food product from the cutting tools, the gas source being in communication with one or more sensors adapted to detect whether the food product has been properly ejected from the cutting tool. It would have been obvious to one skilled in the art combine LINDEE with DAYLEY, as LINDEE teaches that allows the process to be operated at high speeds. 

Claim 9 recites that the conveying element includes more than one conveyor belt, where each conveyor belt is independently powered.
Claim 10 recites that the conveying element includes one or more conveyor belts with (i) an outer surface that is smooth so that the food product adheres to the surface and/or (ii) widths that are narrower than the widest point of the one or more cutting tools.
As to claims 9-10, DAYLEY shows that the conveying element includes more than one conveyor belt, where each conveyor belt is independently powered and that the conveying element includes one or more conveyor belts with (i) an outer surface that is smooth so that the food product adheres to the surface and/or (ii) widths that are narrower than the widest point of the one or more cutting tools. A conveying element that moves the food product in relation to the rotary wheel is disclosed in the form of a conveyor 22 at col. 3, lines 28-36.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DAYLEY, MICHOUD,  FR2230294 and LINDEE as applied to claims 1-2, 4-6, 8-10 above, and further in view of United States Patent No. 3,456,776 (VIENE).
 The above-identified references are silent as to using a rail-guide on a conveyor. 
Claim 3 recites a portion of the conveying element includes one or more side-rail guides to prevent the food product from straying or falling off the conveying element.
VIENE teaches a belt conveyor with removable side rails, the rails have a guiding feature that minimizes even small particles slip ping off the side of the belt, sticking to the slider plate or the underside of the belt and thus creating an unsanitary condition (col. 2, lines 19-24).
Thus, it would have been obvious to one skilled in the art to combine and modify the above-identified references with VIENE to add side rails, as the side rails prevent even small pieces of food form falling off and creating unsanitary conditions. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DAYLEY, MICHOUD,  FR2230294 and LINDEE as applied to claims 1-2, 4-6, 8-10 above, and further in view of US 2010/0313720 (GRABAU). 
Claim 11 recites that the system of claim 1, further comprising one or more of the following:
(ii)    one or more additional ultrasonically activated rotary wheels where all the rotary wheels in the system may be positioned such that they comprise either a staggered orientation or an in- line orientation;
(iii)    a sheet forming device that forms the edible food product into a product sheet upstream from the conveying element or upstream from the ultrasonically activated rotary wheel;
(iv)    a slitting device that divides the product sheet into a plurality of product strips prior to contact with the ultrasonically activated rotary wheel; 
(v)    an infeed stage that includes at least one pressure finger that is adapted to apply a downward force to the food product as it moves along the conveying element;
(vi)    a lift prevention mechanism located downstream of the rotary wheel, wherein the lift prevention mechanism is positioned and adapted to apply pressure to the food product as it ejects from a cutting tool.
The above-identified reference are silent as to adding a pressure finger to maintain positon of the product and sensors to monitor the food product. 
GRABAU teaches the use of a pressure finger (See Fig. 1) to help control the food product.  The apparatus 10 comprises a pressure element 13 for pressing the products against the transport element 11 as well as a separating element 14 for separating the surface layer from the product. The separating element 14 is also arranged in the output region of the transport element 11 and forms a separating gap between itself and the transport element 11. To adjust the size of the separating gap between the separating element 14 and the transport element 11, the separating element 14 is movable. The pressure element 13 may also be adjustable, for example, in the vertical direction to the plane of conveying, to vary the distance from the transport element 11. The pressure element 13 may consist of a pressure finger 15 and a guide belt 16 or the like [0025].
It would have been obvious to modify the system of the references above to include a pressure finger to maintain control of the food. 

Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DAYLEY, MICHOUD,  and FR2230294  as applied to claims 1-2, 4-6, 8-10 above, and further in view of Veikle et al, MODELING THE POWER REQUIREMENTS OF A ROTARY FEEDING AND CUTTING SYSTEM, Department of Chemical and Biological Engineering University of Saskatchewan, 2011, accessed at https://core.ac.uk/download/pdf/226114967.pdf (VIELKE).

Claim 16 recites that each of the one or more cutting tools is defined by a side wall and at least one beveled edge, wherein the bevel edge that is not perpendicular to the side walls of the cutting tool.
The references above are silent as to the use is a bevel edge. 

Claim 17 recites that at least one bevel edge is about 15 to about 45 degrees relative to the side wall of the cutting tool.
As to claims 17 and 18, the above-identified references do not teach a bevel angle.   VIELKLE taches the bevel angle and serrations on the counter-knives will also be affected by the wear that the counter-knives experience over their life span, however these factors are not as sensitive to wear as counter-knife sharpness. Previous research has indicated that an optimum bevel angle is in the range of 20 to 30°.
It would have been obvious to modify the above reference with VIELKE teaches that a beveled edge increase efficiency.  
As to the angle, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


Claim 18 recites a system for forming an edible food product comprising:

a rotary wheel comprising a plurality of cutting tools disposed on an outer surface of the rotary wheel, each cutting tool has a side wall and at least one beveled edge, wherein the at least one bevel edge is a cutting edge that is not perpendicular to the side wall of said cutting tool;
a conveyer comprising a surface, the conveyer configured to move a food product on its surface; and
a movable backing plate under the surface of the conveying element,
wherein the system is configured to rotate the rotary wheel such that each of the plurality of the cutting tools contacts the food product when the food product is positioned above the movable backing plate.

Claim 19 recites that the cutting tool has at least one edge having a first bevel and a second bevel, wherein the first and second bevels have different angles relative to the side wall of said cutting tool.

Claim 20 recites that the movable backing plate is configured to move its position when said cutting tool comes into contact with the conveyor belt and cutting edges of the tools exert pressure downward upon the conveyer.

Claim 21 recite that the system is configured to rotate the rotary wheel such that said cutting tool comes in contact with the conveyer.

As to claims 18-21, As to claim 1, DAYLEY teaches a dough-processing system for dividing dough. 
The system uses an activated rotary wheel that includes one or more cutting tools disposed on the outer surface of the rotary wheel. Fig 3 is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A conveying element that moves a food product in relation to the rotary wheel is disclosed in the form of a conveyor 22 at col. 3, lines 28-36.
The rotary wheel rotate and the one or more cutting tools of the rotary wheel contact a food dough product (col. 3, lines 27-30).
DAYLEY does not disclose ultrasonically vibrating the cutting means, a backing plate or ventilation channels, as claimed. 
MICHOUD discloses a system for forming an edible food product comprising an ultrasonically activated rotary wheel that includes a cutting disk (Fig. 1, disk 5; col. 5, lines 60-65); a conveying element in the form of a conveyor (see Fig. 1, reference numeral 3; col. 5, lines 55-60) that moves a food product in relation to the rotary wheel. MICHOUD teaches an independent conveyor belt with (i) an outer surface that is smooth so that the food product adheres to the surface and/or (ii) widths that are narrower than the widest point of the one or more cutting tools (see Fig 1, reference numeral 3; col. 5, lines 48-52). This allows cutting in a clean manner with an improved speed (col. 1, lines 26-40).  This allows one to cut the product while hot and maintain a high level cleanliness (col. 3, lines 22-30). 
Thus, it would have been obvious to one skilled in the art to ultrasonically vibrate the cutters of DAYLEY to cut the product in a clean manner with an improved speed, and/or while hot and maintaining a high level cleanliness.
Neither DAYLEY nor MICHOUD teach a vertically moving backing plate.
FR2230294 teaches that a backing plate with vertical movement between blade and support plate during slicing obviates possible tearing of the product (abstract).
Thus, it would have been obvious to one skilled in the art to provide a vertically moving backing plate under the surface of the conveyor and beneath the cutter in the above-references as to allow one to help control and support the cut to prevent tearing.  
Thus, it would have been obvious to one skilled in the art to provide a movable backing plate under the surface of the conveyor and beneath the cutter in the above-references as to allow one to help control and support the cut and prevent tearing.  
The above references are silent to a beveled edge. 
VIELKLE taches the bevel angle and serrations on the counter-knives will also be affected by the wear that the counter-knives experience over their life span, however these factors are not as sensitive to wear as counter-knife sharpness. Previous research has indicated that an optimum bevel angle is in the range of 20 to 30°.
It would have been obvious to modify the above reference with VIELKE teaches that a beveled edge increase efficiency.  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered and persuasive. 
The rejection has been rewritten with new references cited.  
The applicant argues that none of the cited references, either alone or in combination, discloses or suggests the claimed system as recited in independent claim 1.  In particular, the applicant argues that none of the references discloses or suggests “a vertically movable backing plate disposed beneath surface of the conveying element and beneath an approximate center of mass of the rotary wheel.
However, FR2230294 is now cited to teach this feature. 

Relevant Cited Prior Art Not Relied Upon
United States Patent Application Publication No.2008/029346

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799